DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on May 1, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220617 for references purposes only.

Information Disclosure Statement
The Information Disclosure Statement filed on August 23, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatt et al. (US 2019/0089702) in view of Cash (US 2016/0224983).

Claims 1, 8, 15
Bhatt discloses:
at least one processor (processor, see [0031]) of an identity platform (system, see [0030]); and 
at least one memory (memory, see [0031]) of the identity platform comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: 
receive an enrollment request (user decides to register, see [0037]) from a computing device of the user (communication device of user, see [0037]), the enrollment request including face image data (facial image, see [0037, 0054]), face liveness data (liveness validation, captured biometric from a living person, see [0054]),
generate a face identification template (biometric template, see [0037, 0053]) of the user based on the face image data (facial image, see [0037, 0053]) and the face liveness data (liveness validation, captured biometric from a living person, see [0054]), the face identification template configured to enable verification of the user's identity using captured image data of a face of the user (compare the biometric template to the captured biometric of the user, see [0037-0038]); 
based on verifying the user's identity using data in the enrollment request, generate an ID token (token, see [0041, 0063]) including the face identification template and the payment account data, wherein the ID token is configured to link the payment account with the face identification template; and 
provide the ID token to the computing device of the user (token is stored at communication device, see [0042]), wherein the computing device is enabled to verify the user's identity based on comparison of the captured image data of the face of the user to the face identification template of the ID token during transactions associated with the computing device.  
Bhatt does not disclose:
payment account data… user.
Cash teaches:
payment account data (account number, see [0026]) associated with a payment account of the user.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the systems and methods for managing digital identities associated with mobile devices of Bhatt with the payment account data of Cash because 1) a need exists for authenticating users associated with digital identities apart from mobile applications associated with their mobile devices (see Bhatt [0002]); and 2) a need exists for sufficient security and efficiency regarding tokenization processes (see Cash [0003]). Having payment account data with the enrollment request will help to further identify the user and prevent fraud. 

Claims 2, 9, 16
Furthermore, Bhatt discloses:
receive a validation request (user installs pay application, see [0061]) associated with a payment request of an electronic transaction from the computing device of the user, the validation request including the ID token (token, see [0061]); 
based on validating the ID token in the validation request, send a face data request (prompts user for biometric authentication, see [0063]) to the computing device of the user, the face data request including instructions for Page 29 of 38UTILITY PATENTDocket No. P08689-US-UTILcapturing at least one of face image data or face liveness data of the user using the computing device; 
receive a face data response (captures facial image, see [0063]) from the computing device of the user, the face data response including at least one of face image data or face liveness data; 
generate a current face identification template (captured biometric, see [0063]) of the face data response; 
verify the current face identification template of the face data response based on a comparison of the current face identification template with the face identification template included in the ID token (compare captured biometric to biometric template from the token, authenticate the user, see [0063]); and 
provide a verification result (registration data for the user is transmitted, see [0063]) to an associated payment network (e.g. wallet platform, payment network, see [0063]) based on verifying the current face identification template, whereby the payment network is enabled to authenticate the user's identity based on the verification result and proceed with the electronic transaction.  

Claims 3, 10
Furthermore, Bhatt discloses:
receiving, by the identity platform, a second validation request (add payment account or card, see [0064]) associated with a second payment request of a second electronic transaction from the computing device of the user, the second validation request including the ID token (token, see [0061]), wherein the second electronic transaction is associated with a different merchant (related or associated application, see [0068]) than the previous electronic transaction; 
sending, by the identity platform, a second face data request (prompts user for biometric authentication, see [0063]) to the computing device of the user; 
receiving, by the identity platform, a second face data response (captures facial image, see [0063]) from the computing device of the user, the second face data response including at least one of face image data or face liveness data; 
generating, by the identity platform, a face identification template (captured biometric, see [0063]) of the second face data response; 
verifying, by the identity platform, the face identification template of the second face data response based on a comparison of the face identification template of the second face data response with the face identification template included in the ID token (compare captured biometric to biometric template from the token, authenticate the user, see [0063]); and 
providing, by the identity platform, a second verification result (registration data for the user is transmitted, see [0063]) to the associated payment network (e.g. wallet platform, payment network, see [0063]) based on verifying the face identification template of the second face data response.  

Claims 4, 11, 17
Furthermore, Bhatt discloses:
generating the ID token includes encrypting (encrypt message, see [0039]) at least a portion of the ID token based on the face identification template of the user; and 
wherein verifying the current face identification template of the face data response further includes decrypting (decrypt the message, see [0039]) at least a portion of the ID token based on the current face identification template of the face data response and confirming that the decrypted at least a portion of the ID token is intact.  

Claims 5, 12, 18
Furthermore, Bhatt discloses:
the enrollment request further includes user identification data, the user identification data including at least one of a user name, a user address, a user telephone number (phone number, see [0064]), or a user email address; 
wherein verifying the user's identity using data in the enrollment request further includes verifying the user's identity based on the user identification data using one or more user identification data sources (whether identity data of the user has changed, see [0064]); and 
wherein the ID token (token, see [0063]) is generated based on verification of the user's identity based on the user identification data.  

Claims 6, 13, 19
Furthermore, Bhatt discloses:
the user identification data further includes identification data from at least one user identification document (physical document, e.g. government ID card, see [0027]); 
wherein verifying the user's identity based on the user identification data further includes sending a verification request including at least the identification data from the at least one user identification document to an external identity verification provider (identification provider, third party, see Figure 1, [0016]); and 
wherein verifying the user's identity based on the user identification data is based on a verification response (response registration challenge, see [0048]) received from the external identity verification provider.  

Claims 7, 14, 20
Furthermore, Bhatt discloses:
the enrollment request is associated with a payment request (via pay application, see [0060]) of an electronic transaction, wherein the payment request includes a defined payment amount (amount of transaction, see [0066]); and 
wherein verifying the user's identity based on the user identification data using one or more user identification data sources includes: 
determining a subset of verification policy rules (other rules or criteria may be employed, see [0067]) to apply to the user identification data from a set of verification policy rules based on applying at least one payment amount rule (whether amount of transaction is beyond threshold amount, see [0067]) to the defined payment amount of the payment request; and Page 31 of 38UTILITY PATENTDocket No. P08689-US-UTIL
verifying the user's identity (authentication of user, see [0067]) based on applying the subset of verification policy rules to the user identification data, wherein the subset of verification policy rules is configured to verify the user's identity based on a subset of data values of the user identification data.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Carpenter et al. (US 2016/0086184) discloses secure mobile device credential provisioning using risk decision non-overrides. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
enable “1 a : to provide with the means or opportunity… b : to make possible, practical or easy.” Webster’s Ninth New Collegiate Dictionary, Merriam-Webster Inc., Springfield MA, 1986.
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 8, and 15 which recite “to enable” and “is enabled to”) have been considered but are given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, all limitations have been considered. However, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2106 II (C.), 2114 and 2115. Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.